DETAILED ACTION
Status of Claims
This is the final office action in response to the application arguments/remarks made in an amendment filed on 12/14/2021.
Claims 1, 4-11, and 13-18 have been amended; claim 4 (the second claim 4), 12,  and 20 have been canceled.
Claims 1-21 are currently pending, and claims 1-11, 13-19, and 21 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The applicant's submission filed on 06/24/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statements (IDS), submitted on 09/09/2021 and 12/14/2021, are in compliance with the provisions of 37 CFG 1.97.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Remarks
35 U.S.C. § 112:
Regarding the 35 U.S.C. § 112(a) rejection, the amended claims have overcome the 35 U.S.C. § 112(a) rejection. The 35 U.S.C. § 112(a) rejection has been withdrawn.
Regarding the 35 U.S.C. § 112(b) rejection on claim 5, the amended claim 19 has overcome the 35 U.S.C. § 112(b) rejection. The 35 U.S.C. § 112(b) rejection on claim 5 has been withdrawn. The amended claim causes more 112 issue.
Regarding the 35 U.S.C. § 112(b) rejections on claims 10 and 16, the amended claims 10 and 16 recite “determining a characteristic of the first document from the first document obfuscation value,” but the manner of determining a characteristic of the document from the document obfuscation value is still not clear.


35 U.S.C. § 103:
Stading, the primary reference, discloses an intellectual property asset management system that allows a user to register a digital property via provided graphical user interface. 
Balinsky discloses a system for registering hash of the digital asset/property as block value in a blockchain network. The authorship of the digital property can be determined by comparing the hashes.
YEAP discloses a system for registering/managing the digital property on a registry and a blockchain. The hashes of the digital properties are stored as block values in a blockchain. YEAP further discloses comparing the hashes to determine the similarity between hashes, such as matching or not. The matched registered digital property is displayed in response to finding a match. An exact match could be selected as one of similarity thresholds.
Ciabarra further discloses a system in which the hashed may be deemed similar when a similarity threshold is satisfied. 
The applicant’s amendments have overcome the 35 U.S.C. § 103 rejection. However, there are new grounds of rejection necessitated by the applicant’s amendments as detailed in the section of 35 U.S.C. § 103.

Claim Objections
Claims 10, 13, 14, and 16 are objected to because of the following informalities: 
Claim 10 recites “determining a characteristic of the first document from the firest document obfuscation value,” and claim 13 recites “generating a firest document obfuscation value based on at least in part on the first document.” The word “firest” should be corrected to “first.”
Claim 14 recites “receiving fifth input data representing the textual input to the textual input to the input field.” The work “fifth” should be correct to “sixth.”
Claim 16 recites “determining a characteristic of the document from the first document obfuscation value corresponding to the first document.” The phrase “the document” should be corrected to “the first document.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-11 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 5 recites “receiving, from the digital property system, a command configured to cause display of an indication of the first document.” There is insufficient antecedent basis for the phase, “the digital property system,” in the claim. 
Dependent claims 6-11 are rejected because they depend on the rejected independent claim 5.
Clams 10 and 16 recite “determining a characteristic of the first document from the first document value.” The manner of determining a characteristic of the document from the document obfuscation is not clear. If different hashing algorithms are used for different documents based on the type of a document, the size of a document hash value, such as 128 bits for MD5 and 256 bits for SHA256, could be used as an attribute to determine the characteristic of the document. The specification discloses that the registry system may include multiple obfuscation components that each employ a different hashing algorithm and that each obfuscation component may output a different document obfuscation value of the same document, but not different documents, in paragraph [0047]. For examination purpose, the limitation is interpreted as “determining a characteristic of the document.”
Claim 13 recites “receiving fourth input data requesting to verify that a second document corresponds to the first document as registered in the digital property system.” There is insufficient antecedent basis for the phase, “the digital property system,” in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stading et al. (US 20170365021 A1) in view of view of Balinsky et al. (US 20200186354 A1), and further in view of YEAP et al (US 20190280856 A1) and Mesdaq et al. (US 20150096023 A1).
Claim 1:
Stading discloses the following:
a.	one or more processors; and non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations. (See Fig. 2 and paragraphs [0048]-[0053], “[t]he memory 214 may be configured to store data and instructions that, when executed, cause the processor 212 to provide a graphical user interface [GUI], to receive data from and to provide data to the computing device 204 to provide an iterative invention disclosure capture process.”)
causing display of a user interface indicating an option to register a trade secret in an trade secret registry associated with a registry system that is remote from the system, the registry system being configured to register trade secrets from other systems that differ from the system. (See Fig. 1; paragraphs [0033]-[0038], “[i]n some embodiments, the inventor portal 102 may interact with one or more other modules to develop information around the invention disclosure and to assist the user in producing a complete invention disclosure. Further, the inventor portal 102 may communicate a completed invention disclosure document to an IP management system 106.... The inventor portal 102 may interact with a brainstorm module 108, which may be configured to provide one or more prompts, which can be presented within the GUI provided by the inventor portal 102 to encourage the user to provide information related to his or her invention concept”; paragraphs [0045]-[0047], “[i]n certain embodiments, the system 100 may be configured to facilitate capture and management of invention disclosures and other information [such as trade secrets]. In a particular example, the invention portal 102 may be configured to provide a GUI through which a user may create, modify, enhance, or otherwise produce a disclosure document, which can be submitted for automated and administrative review at an IP management system 106”; Figs. 9-10; and paragraphs [0113]-[0119].)
c.	receiving, via the user interface, first input indicating a first request to register the intellectual property in the trade secret registry. (See Fig. 1; paragraphs [0035], “The inventor portal 102 may interact with a brainstorm module 108, which may be configured to provide one or more prompts, which 
  d.	causing, based at least in part on receiving the first input, display of a second request to identify a first document to be registered as the trade secret; receiving, via the user interface, second input identifying the first document. (See Figs. 9-10; and paragraphs [0113]-[0119], “[i]n some embodiments, the GUI 900 can include a Browse for Attachment[s] tab 911 that can be accessed by a user to select and upload one or more images, one or more documents, or any combination thereof.”)
e.	generating a first request data (i.e., disclosure document), and sending the first request to the registry system to register the disclose document with the registry system. (See Fig. 1; paragraph [0033], “[i]n some embodiments, the inventor portal 102 may interact with one or more other modules to develop information around the invention disclosure and to assist the user in producing a complete invention disclosure. Further, the inventor portal 102 may communicate a completed invention disclosure document to an IP management system 106”; and paragraph [0045].)
f.	causing, based at least in part on response data to the first request data, displaying of a record associated with the trade secret registry. (See Fig. 16 and paragraphs [0151]-[0152], “[t]he method 1600 may then proceed to determining a recommendation for the submitted idea, at 1622, and providing 
Stading does not explicitly disclose the following:
generating a first document obfuscation value based at least in part on the first document;
sending the first document obfuscation to the registry system to register;
causing, based at least in part on response data to the request data, display of a record associated with the trade secret registry, the record indicating: that the first document obfuscation value has been registered in association with the trade secret registry; and that a block value associated with a block of a blockchain has been registered with the trade secret registry, the block value for the first document obfuscation value instead of the first document;
sending the block value to the registry system in response to third input requesting identification of the first document;
receiving, from the registry system, a command configured to cause display of an indication of the first document associated with the first document obfuscation value as registered with the trade secret registry; 
displaying the indication based on at least in part on the command;
receiving fourth input data requesting to verify that a second document corresponds to the first document as registered in the registry system; and
displaying, via the user interface, an indicator of a degree of similarity between the first document obfuscation value associated with the first document 
However, Balinsky discloses the following:
a.	generating a document obfuscation value based on at least in part of the document; sending request data to the registry system (i.e., a notary service) to register the document obfuscation value with the registry system. (See Figs. 1-2; paragraphs [0016]-[0021]; and paragraph [0028], “ [i]n other examples, several of these actions may be performed by a user running an application on their own device. This application may be, for example, a public domain tool, a tool provided by the notary service, a tool that conforms to a standard dictated by the notary service, and so forth. Thus, in some examples, the user may effectively create the hashed structure themselves and store the hashed structure by providing the hashed structure to the notary service. This may allow the user to protect a design without having to provide the design or an accessible version to another entity [e.g., the notary service]. In the event of a dispute involving the design in this example, a time stamp associated with the hashed structure provided by the user and stored in a data store and/or block chain by the notary, in combination with data provided by the user, may serve to authenticate origination of the design.”)
b.	causing, based at least in part on response data to the request data, provide of a record associated with the […] registry, the record indicating: that the document obfuscation value has been registered in association with the […] registry; and that a block value associated with a block of a blockchain has been registered with the […] registry. (See paragraph [0021]; paragraphs [0026]-[0028], “[i]n some examples, the confirmation data may include a hash of the composition file. The hash of the composition file may be compared by the user to a hash of the composition file calculated by the user. If there is a mismatch, this may indicate corruption of the composition file during transmission of the composition file to the notary service. In other examples, the confirmation may also include, the secure time stamp, a position in a block chain, and so forth. The confirmation information may also include, for example, a hash of composition file 110, other information stored in the blockchain, a signature of the notary service, and so forth”; Fig. 3; and paragraphs [0037]-[0041].)
c.	retrieving information of the document associated with the document obfuscation value as registered with the trade secret registry by using the block value requesting identification of the document from the block value. (See paragraph [0021], “[o]nce hashed structure 120 has been created, hashed structure 120 may be stored by the notary service. In one example, hashed structure 120 may be stored in a blockchain 140,” and paragraph [0026], “[o]nce data has been stored in blockchain 140 or in a data store, the notary service may provide confirmation data to the original user. The confirmation information may be used by the user both to ensure that the storage process completed properly, and to retrieve the information in the future. In some examples, the confirmation data may include a hash of the composition file.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stading; to 
The combination of Stading and Balinsky discloses the claimed invention but does not explicitly disclose the following:
sending the block value to the registry system in response to third input requesting identification of the first document;
receiving, from the registry system, a command configured to cause display of an indication of the first document associated with the first document obfuscation value as registered with the trade secret registry; 
displaying the indication based on at least in part on the command;
receiving fourth input data requesting to verify that a second document corresponds to the first document as registered in the registry system; and
displaying, via the user interface, an indicator of a degree of similarity between the first document obfuscation value associated with the first document and a second document obfuscation value associated with the second document, wherein the degree of similarity is at least a threshold degree of similarity.



a.	sending the block value to the registry system in response to third input requesting identification of the first document; receiving, from the registry system, a command configured to cause display of an indication of the first document associated with the first document obfuscation value as registered with the trade secret registry; displaying the indication based at least in part on the command. (See paragraph [0020], “[p]referably, the IP file 40 contains matter relating to at least one of patents, registered designs, trademarks, copyrights, trade secrets, know-how, chemical compositions and recipes, plant breed dataset, electronic masks, data listing, images, operating manuals, legal documentation, and the like registered IP, registrable IP and documented intellectual assets”; Fig. 5; and paragraph [0034], “a digest to be verified, namely a candidate digest 70 is loaded into the controller module 24 in a step 302…. However, if a matching digest is found, details of the matching digest contained in the IP datablock associated therewith is reported or presented accordingly in a step 308.”)
b.	receiving fourth input data requesting to verify that a second document corresponds to the first document as registered in the registry system; and displaying, via the user interface, an indicator of matching between the first document obfuscation value associated with the first document and a second document obfuscation value associated with the second document. (See Fig. 4 and paragraph [0033], “an IP file to be verified, namely a candidate IP file 60 is loaded into the controller module 24 in a step 202…. However, if a matching 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stading, to incorporate with the teachings of YEAP, and to query the registry for locating a registered document via the obfuscation value and display the result, so that the registration status of the digital property/trade secret can be verified.
The combination of Stading, Balinsky, and YEAP discloses the claimed invention but does not explicitly disclose displaying, via the user interface, an indicator of a degree of similarity between the first document obfuscation value associated with the first document and a second document obfuscation value associated with the second document, wherein the degree of similarity is at least a threshold degree of similarity.
Mesdaq discloses receiving a request to verify a second document to another stored document, and displaying, via the user interface, an indicator of a degree of similarity between the document obfuscation value associated with the stored document and a second document obfuscation value associated with the second document, wherein the degree of similarity is at least a threshold degree of similarity. (See paragraph [0052], “[f]or example, a suspect object may be a file [e.g., PDF document], a component of a file, a component of a web page, an image, a series of captured network/web traffic that is capable of being replayed, etc.”; Fig. 3; Fig. 4A-4B;  paragraphs [0065]-[0069], “[r]eferring back to FIG. 3 and returning to operation 309, the fuzzy hash of the suspect object is compared 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stading, Balinsky, and YEAP, to incorporate with the teachings of Mesdaq, and to display an indicator of a degree of similarity between the obfuscation value of a received document and the obfuscation value of a stored document, so that the received document can be classified based on the stored document via comparing the similarity of the obfuscation hashes.
Claim 1 recites “the registry system being configured to register trade secrets from other systems that differ from the system.” The registry system in the limitation is out of the scope of the claimed system and does not have patentable weight.
Clam 1 recites “the block value for the document obfuscation value instead of the document.” This describes characteristics of the block value, while the particular characteristics are not processed or used to carry out any positively recited steps or functions. Therefore, this claim recites nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally 

Claim 5:
Stading discloses the following:
a.	causing display, on a device, of a user interface indicating an option to register a digital property in a digital property registry that is remote from the device, the digital property registry being configured to register digital property from other devices that are unassociated with the device. (See Fig. 1; paragraphs [0033]-[0038], “[i]n some embodiments, the inventor portal 102 may interact with one or more other modules to develop information around the invention disclosure and to assist the user in producing a complete invention disclosure. Further, the inventor portal 102 may communicate a completed invention disclosure document to an IP management system 106.... The inventor portal 102 may interact with a brainstorm module 108, which may be configured to provide one or more prompts, which can be presented within the GUI provided by the inventor portal 102 to encourage the user to provide information related to his or her invention concept”; paragraphs [0045]-[0047], “[i]n certain 
b.	receiving first input data requesting to register the digital property in the digital property registry. (See Fig. 1; paragraphs [0035], “The inventor portal 102 may interact with a brainstorm module 108, which may be configured to provide one or more prompts, which can be presented within the GUI provided by the inventor portal 102 to encourage the user to provide information related to his or her invention concept”; paragraph [0045]; Figs. 9-10; and paragraphs [0113]-[0119].)
c.	causing display of a second request to identify a first document to be registered as the digital property; receiving second input identifying the first document. (See Figs. 9-10; and paragraphs [0113]-[0119], “[i]n some embodiments, the GUI 900 can include a Browse for Attachment[s] tab 911 that can be accessed by a user to select and upload one or more images, one or more documents, or any combination thereof.”)
d.	generating a first request data (i.e., disclosure document), and sending the first request to the digital property registry to register the disclose document with the digital property registry. (See Fig. 1; paragraph [0033], “[i]n 
e.	causing, based at least in part on response data to the first request data, displaying of a record associated with the digital property registry. (See Fig. 16 and paragraphs [0151]-[0152], “[t]he method 1600 may then proceed to determining a recommendation for the submitted idea, at 1622, and providing data including information related to the submitted idea and the recommendation to an interface, at 1624.”)
Stading does not explicitly disclose the following:
generating a first document obfuscation value based at least in part on the first document;
sending the first document obfuscation to the digital property registry to register;
causing display of a block value associated with a block of a blockchain at which an identifier of the first document has been registered;
sending the block value to the digital property registry in response to third input requesting identification of the first document;
receiving, from the digital property system, a command configured to cause display of an indication of the first document associated with the first document obfuscation value as registered with the digital property registry; 

receiving fourth input data requesting to verify that a second document corresponds to the first document as registered in the digital property system; and
displaying, via the user interface, an indicator of a degree of similarity between the first document obfuscation value associated with the first document and a second document obfuscation value associated with the second document, wherein the degree of similarity is at least a threshold degree of similarity.
However, Balinsky discloses the following:
a.	generating a document obfuscation value based on at least in part of the document; sending request data to the digital property registry (i.e., a notary service) to register the document obfuscation value with the digital property registry. (See Figs. 1-2; paragraphs [0016]-[0021]; and paragraph [0028], “ [i]n other examples, several of these actions may be performed by a user running an application on their own device. This application may be, for example, a public domain tool, a tool provided by the notary service, a tool that conforms to a standard dictated by the notary service, and so forth. Thus, in some examples, the user may effectively create the hashed structure themselves and store the hashed structure by providing the hashed structure to the notary service. This may allow the user to protect a design without having to provide the design or an accessible version to another entity [e.g., the notary service]. In the event of a dispute involving the design in this example, a time stamp associated with the hashed structure provided by the user and stored in a data store and/or 
b.	causing display of a block value associated with a block of a blockchain at which an hash value of the document, which can identify the document uniquely, has been registered. (See paragraph [0021]; paragraphs [0026]-[0028], “[i]n some examples, the confirmation data may include a hash of the composition file. The hash of the composition file may be compared by the user to a hash of the composition file calculated by the user. If there is a mismatch, this may indicate corruption of the composition file during transmission of the composition file to the notary service. In other examples, the confirmation may also include, the secure time stamp, a position in a block chain, and so forth. The confirmation information may also include, for example, a hash of composition file 110, other information stored in the blockchain, a signature of the notary service, and so forth”; Fig. 3; and paragraphs [0037]-[0041].)
c.	retrieving information of the document associated with the document obfuscation value as registered with the digital property registry by using the block value requesting identification of the document from the block value. (See paragraph [0021], “[o]nce hashed structure 120 has been created, hashed structure 120 may be stored by the notary service. In one example, hashed structure 120 may be stored in a blockchain 140,” and paragraph [0026], “[o]nce data has been stored in blockchain 140 or in a data store, the notary service may provide confirmation data to the original user. The confirmation information may be used by the user both to ensure that the storage process 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stading; to incorporate with the teachings of Balinsky; and to integrate blockchain on the registration, to provide the registration confirmation to the user on the user interface, and to retrieve the information of the registered document by the block value, so that the user can register intellectual property, such as trade secrets, and obtain the registration data from the confirmation to ensure that the registration process be completed properly, in addition to retrieving the information in the future.
The combination of Stading and Balinsky discloses the claimed invention but does not explicitly disclose the following:
sending the block value to the digital property registry in response to third input requesting identification of the first document;
receiving, from the digital property system, a command configured to cause display of an indication of the first document associated with the first document obfuscation value as registered with the trade secret registry; 
displaying the indication based on at least in part on the command;
receiving fourth input data requesting to verify that a second document corresponds to the first document as registered in the digital property system; and

YEAP discloses the following:
a.	sending the block value to the digital property registry in response to third input requesting identification of the first document; receiving, from the digital property system, a command configured to cause display of an indication of the first document associated with the first document obfuscation value as registered with the digital property registry; displaying the indication based at least in part on the command. (See paragraph [0020], “[p]referably, the IP file 40 contains matter relating to at least one of patents, registered designs, trademarks, copyrights, trade secrets, know-how, chemical compositions and recipes, plant breed dataset, electronic masks, data listing, images, operating manuals, legal documentation, and the like registered IP, registrable IP and documented intellectual assets”; Fig. 5; and paragraph [0034], “a digest to be verified, namely a candidate digest 70 is loaded into the controller module 24 in a step 302…. However, if a matching digest is found, details of the matching digest contained in the IP datablock associated therewith is reported or presented accordingly in a step 308.”)
b.	receiving fourth input data requesting to verify that a second document corresponds to the first document as registered in the digital property system; and displaying, via the user interface, an indicator of matching between the first document obfuscation value associated with the first document and a second document obfuscation value associated with the second document. (See Fig. 4 and paragraph [0033], “an IP file to be verified, namely a candidate IP file 60 is loaded into the controller module 24 in a step 202…. However, if a matching digest is found, details of the matching digest contained in the IP datablock associated therewith is reported or presented accordingly in a step 210.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stading, to incorporate with the teachings of YEAP, and to query the registry for locating a registered document via the obfuscation value and display the result, so that the registration status of the digital property/trade secret can be verified.
The combination of Stading, Balinsky, and YEAP discloses the claimed invention but does not explicitly disclose displaying, via the user interface, an indicator of a degree of similarity between the first document obfuscation value associated with the first document and a second document obfuscation value associated with the second document, wherein the degree of similarity is at least a threshold degree of similarity.
Mesdaq discloses receiving a request to verify a second document to another stored document, and displaying, via the user interface, an indicator of a degree of similarity between the document obfuscation value associated with the stored document and a second document obfuscation value associated with the second document, wherein the degree of similarity is at least a threshold degree of similarity. (See paragraph [0052], “[f]or example, a suspect object may be a file [e.g., PDF document], a component of a file, a component of a web page, an image, a series of captured network/web traffic that is capable of being replayed, etc.”; Fig. 3; Fig. 4A-4B;  paragraphs [0065]-[0069], “[r]eferring back to FIG. 3 and returning to operation 309, the fuzzy hash of the suspect object is compared with one or more fuzzy hashes of previously stored objects associated with clusters…. Referring back again to FIGS. 2-3, at operation 311, the set of similarity measures generated at operation 309 may be compared against the predefined similarity threshold to determine whether the suspect object is ‘similar’ to a previously stored object in a preexisting cluster”; and paragraph [0083].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stading, Balinsky, and YEAP, to incorporate with the teachings of Mesdaq, and to display an indicator of a degree of similarity between the obfuscation value of a received document and the obfuscation value of a stored document, so that the received document can be classified based on the stored document via comparing the similarity of the obfuscation hashes.
Clam 5 recites “the block value associated with a block of a blockchain at which an identifier of the document has been registered.” This describes characteristics of the block value, while the particular characteristics are not processed or used to carry out any positively recited steps or functions. Therefore, this claim recites nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will 

Claim 13:
Stading discloses the following:
a.	causing display, on a device, of a user interface requesting identification of a first document to be registered as a digital property in a digital property registry that is remote from the device, the digital property registry being configured to register digital property from other devices that are unassociated with the device. (See Fig. 1; paragraphs [0033]-[0038], “[i]n some embodiments, the inventor portal 102 may interact with one or more other modules to develop information around the invention disclosure and to assist the user in producing a complete invention disclosure. Further, the inventor portal 102 may communicate a completed invention disclosure document to an IP management system 106.... The inventor portal 102 may interact with a brainstorm module 108, which may be configured to provide one or more prompts, which can be presented within the 
b.	receiving input data identifying the first document. (See Figs. 9-10; and paragraphs [0113]-[0119], “[i]n some embodiments, the GUI 900 can include a Browse for Attachment[s] tab 911 that can be accessed by a user to select and upload one or more images, one or more documents, or any combination thereof.”)
c.	generating a first request data (i.e., disclosure document), and sending the first request to the digital property registry to register the disclose document with the digital property registry. (See Fig. 1; paragraph [0033], “[i]n some embodiments, the inventor portal 102 may interact with one or more other modules to develop information around the invention disclosure and to assist the user in producing a complete invention disclosure. Further, the inventor portal 102 may communicate a completed invention disclosure document to an IP management system 106”; and paragraph [0045].)
causing, based at least in part on response data to the first request data, displaying of a record associated with the digital property registry. (See Fig. 16 and paragraphs [0151]-[0152], “[t]he method 1600 may then proceed to determining a recommendation for the submitted idea, at 1622, and providing data including information related to the submitted idea and the recommendation to an interface, at 1624.”)
Stading does not explicitly disclose the following:
generating a first document obfuscation value based at least in part on the first document;
sending the first document obfuscation to the digital property registry to register;
causing, based at least in part on response data from the digital property registry, display of a record associated with the digital property registry, the record indicating: that the first document obfuscation value has been registered in association with the trade secret registry; and that the first document obfuscation value has been registered in association with the digital property registry; and that a block value associated with a block of a blockchain has been registered with the digital property registry;
sending the block value to the digital property registry in response to third input requesting identification of the first document;
receiving, from the digital property registry, a command configured to cause display of an indication of the first document associated with the first document obfuscation value as registered with the digital property registry; 

receiving fourth input data requesting to verify that a second document corresponds to the first document as registered in the digital property registry; and
displaying, via the user interface, an indicator of a degree of similarity between the first document obfuscation value associated with the first document and a second document obfuscation value associated with the second document, wherein the degree of similarity is at least a threshold degree of similarity.
However, Balinsky discloses the following:
a.	generating a document obfuscation value based on at least in part of the document; sending request data to the digital property registry (i.e., a notary service) to register the document obfuscation value with the digital property registry. (See Figs. 1-2; paragraphs [0016]-[0021]; and paragraph [0028], “ [i]n other examples, several of these actions may be performed by a user running an application on their own device. This application may be, for example, a public domain tool, a tool provided by the notary service, a tool that conforms to a standard dictated by the notary service, and so forth. Thus, in some examples, the user may effectively create the hashed structure themselves and store the hashed structure by providing the hashed structure to the notary service. This may allow the user to protect a design without having to provide the design or an accessible version to another entity [e.g., the notary service]. In the event of a dispute involving the design in this example, a time stamp associated with the hashed structure provided by the user and stored in a data store and/or 
b.	causing, based at least in part on response data to the request data, provide of a record associated with the […] registry, the record indicating: that the document obfuscation value has been registered in association with the […] registry; and that a block value associated with a block of a blockchain has been registered with the […] registry. (See paragraph [0021]; paragraphs [0026]-[0028], “[i]n some examples, the confirmation data may include a hash of the composition file. The hash of the composition file may be compared by the user to a hash of the composition file calculated by the user. If there is a mismatch, this may indicate corruption of the composition file during transmission of the composition file to the notary service. In other examples, the confirmation may also include, the secure time stamp, a position in a block chain, and so forth. The confirmation information may also include, for example, a hash of composition file 110, other information stored in the blockchain, a signature of the notary service, and so forth”; Fig. 3; and paragraphs [0037]-[0041].)
c.	retrieving information of the document associated with the document obfuscation value as registered with the digital property registry by using the block value requesting identification of the document from the block value. (See paragraph [0021], “[o]nce hashed structure 120 has been created, hashed structure 120 may be stored by the notary service. In one example, hashed structure 120 may be stored in a blockchain 140,” and paragraph [0026], “[o]nce data has been stored in blockchain 140 or in a data store, the notary 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stading; to incorporate with the teachings of Balinsky; and to integrate blockchain on the registration, to provide the registration confirmation to the user on the user interface, and to retrieve the information of the registered document by the block value, so that the user can register intellectual property, such as trade secrets, and obtain the registration data from the confirmation to ensure that the registration process be completed properly, in addition to retrieving the information in the future.
The combination of Stading and Balinsky discloses the claimed invention but does not explicitly disclose the following:
sending the block value to the digital property registry in response to third input requesting identification of the first document;
receiving, from the digital property registry, a command configured to cause display of an indication of the first document associated with the first document obfuscation value as registered with the digital property registry; 
displaying the indication based on at least in part on the command;

displaying, via the user interface, an indicator of a degree of similarity between the first document obfuscation value associated with the first document and a second document obfuscation value associated with the second document, wherein the degree of similarity is at least a threshold degree of similarity.
YEAP discloses the following:
a.	sending the block value to the digital property registry in response to third input requesting identification of the first document; receiving, from the digital property registry, a command configured to cause display of an indication of the first document associated with the first document obfuscation value as registered with the digital property registry; displaying the indication based at least in part on the command. (See paragraph [0020], “[p]referably, the IP file 40 contains matter relating to at least one of patents, registered designs, trademarks, copyrights, trade secrets, know-how, chemical compositions and recipes, plant breed dataset, electronic masks, data listing, images, operating manuals, legal documentation, and the like registered IP, registrable IP and documented intellectual assets”; Fig. 5; and paragraph [0034], “a digest to be verified, namely a candidate digest 70 is loaded into the controller module 24 in a step 302…. However, if a matching digest is found, details of the matching digest contained in the IP datablock associated therewith is reported or presented accordingly in a step 308.”)
receiving fourth input data requesting to verify that a second document corresponds to the first document as registered in the digital property system; and displaying, via the user interface, an indicator of matching between the first document obfuscation value associated with the first document and a second document obfuscation value associated with the second document. (See Fig. 4 and paragraph [0033], “an IP file to be verified, namely a candidate IP file 60 is loaded into the controller module 24 in a step 202…. However, if a matching digest is found, details of the matching digest contained in the IP datablock associated therewith is reported or presented accordingly in a step 210.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stading, to incorporate with the teachings of YEAP, and to query the registry for locating a registered document via the obfuscation value and to display the result, so that the registration status of the digital property/trade secret can be verified.
The combination of Stading, Balinsky, and YEAP discloses the claimed invention but does not explicitly disclose displaying, via the user interface, an indicator of a degree of similarity between the first document obfuscation value associated with the first document and a second document obfuscation value associated with the second document, wherein the degree of similarity is at least a threshold degree of similarity.
Mesdaq discloses receiving a request to verify a second document to another stored document, and displaying, via the user interface, an indicator of a degree of similarity between the document obfuscation value associated with the stored document and a second document obfuscation value associated with the second document, wherein the degree of similarity is at least a threshold degree of similarity. (See paragraph [0052], “[f]or example, a suspect object may be a file [e.g., PDF document], a component of a file, a component of a web page, an image, a series of captured network/web traffic that is capable of being replayed, etc.”; Fig. 3; Fig. 4A-4B;  paragraphs [0065]-[0069], “[r]eferring back to FIG. 3 and returning to operation 309, the fuzzy hash of the suspect object is compared with one or more fuzzy hashes of previously stored objects associated with clusters…. Referring back again to FIGS. 2-3, at operation 311, the set of similarity measures generated at operation 309 may be compared against the predefined similarity threshold to determine whether the suspect object is ‘similar’ to a previously stored object in a preexisting cluster”; and paragraph [0083].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stading, Balinsky, and YEAP, to incorporate with the teachings of Mesdaq, and to display an indicator of a degree of similarity between the obfuscation value of a received document and the obfuscation value of a stored document, so that the received document can be classified based on the stored document via comparing the similarity of the obfuscation hashes.
Clam 13 recites “the block value associated with a block of a blockchain has been registered in association with the digital property registry.” This describes characteristics of the block value, while the particular characteristics 

Claim 17:
Stading et al. in view of Balinsky, YEAP, and Mesdaq discloses the limitations shown above.
Stading discloses a user interface to receive inputs. (See Fig. 9).
Mesdaq further discloses determining that the first document obfuscation value with the first document has at least a agree of similarity with a third document obfuscation value associated with a third document; associating the first document with the third document based on at least in part on determining that the first document obfuscation value has at least the degree of similarity with the third document obfuscation value; and causing display, via the user interface, of an indication that the first document has been associated with the third document. (See paragraph [0052]; Fig. 3; Fig. 4A-4B;  paragraphs [0065]-[0069]; and paragraph [0083].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stading, Balinsky, and YEAP, to incorporate with the teachings of Mesdaq, and to display an indication that two documents have been associated with each other by determining a degree of similarity between the obfuscation values of the documents, so that the documents can be classified via comparing the similarity of the obfuscation values.

Claim 18:
Stading et al. in view of Balinsky, YEAP, and Mesdaq discloses the limitations shown above.
Stading discloses a user interface to receive inputs. (See Fig. 9).
YEAP further discloses determining that the first document obfuscation value associated with the first document does not match with document obfuscation values registered in association with the digital property registry; determining, based at least in part on the first document obfuscation value not matching with the document obfuscation values, that the first document is unique with respect to the digital property registry; and causing display, via the user interface, of an indication that the first document is unique with respect to the digital property registry. (See Fig 4 and paragraphs [0032]-[0033].)

The combination of Stading, Balinsky , and YEAP discloses the claimed invention but does not explicitly disclose a threshold degree of similarity and determining hash values similarity based on the similarity threshold.
Mesdaq further discloses determining that the first document obfuscation value associated with the first document has less than a threshold degree of similarity with stored document obfuscation values; determining, based at least in part on the first document obfuscation value having less than the threshold degree of similarity with the document obfuscation values, that the first document is unique with respect to stored information; and registering the first document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify stading, Balinsky, and YEAP, to incorporate with the teachings of Mesdaq, and to verify the digital property uniqueness by comparing the document obfuscation values and define a similarity threshold to determine similarity of document obfuscation values, so that the documents can be classified via comparing the similarity of the obfuscation values.
Claims 2-3, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stading et al. (US 20170365021 A1) in view of Balinsky et al. (US 20200186354 A1), and further in view of YEAP et al (US 20190280856 A1), Mesdaq et al. (US 20150096023 A1), and Guse et al. (US 20030097282 A1).
Claim 2:
Stading in view of Balinsky, YEAP, and Mesdaq discloses the limitations shown above.
Stading discloses registering a trade secret, receiving inputs via a user interface. (See Fig. 1; paragraph [0045]; Fig. 9; and paragraphs [0113]-[0119].)
Balinsky discloses providing the information associated with registration in the confirmation. (See paragraphs [0026]-[0028]; Fig. 3; and paragraphs [0037]-[0041].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stading, to incorporate with the teachings of Balinsky, and to provide the registration confirmation to the user on the user interface, so that the user can register digital property and obtain the registration data from the confirmation to ensure that the registration process be completed properly, in addition to retrieving the information in the future.
None of Stading, Balinsky, YEAP, and Mesdaq explicitly discloses the following:
Causing, via the user interface, display of a second option to acquire an insurance policy associated with the trade secret;

 causing, based at least in part on receiving the third input, display of:
one or more requests for information associated with at least one of the insurance policy or the trade secret; and 
one or more input fields configured to receive textual input in response to the one or more requests for information; and
receiving, via the user interface, textual input to individual ones of the one or more input field.
		However, Guse discloses the following:
a.	causing […] a second option to acquire an insurance policy associated with the intellectual property; receiving third input indicating a third request to acquire the insurance policy. (See Figs. 2-3 and paragraphs [0019]-[0020].)
b.	causing, based at least in part on receiving the third input, […] one or more requests for information associated with at least one of the insurance policy or the trade secret; and one or more input fields configured to receive textual input in response to the one or more requests for information; receiving input to individual ones of the one or more input fields. (See Figs. 2-3 and paragraphs [0019]-[0020].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stading, Balinsky, YEAP, and Mesdaq, to incorporate with the teachings of 

Claim 3:
Stading in view of Balinsky, YEAP, Mesdaq, and Guse et al. discloses the limitations shown above.
Stading discloses registering a trade secret, receiving inputs via a user interface. (See Fig. 1; paragraph [0045]; Fig. 9; and paragraphs [0113]-[0119].)
Balinsky discloses providing the information associated with registration in the confirmation. (See paragraphs [0026]-[0028]; Fig. 3; and paragraphs [0037]-[0041].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stading, to incorporate with the teachings of Balinsky, and to provide the registration confirmation to the user on the user interface, so that the user can register digital property and obtain the registration data from the confirmation to ensure that the registration process be completed properly, in addition to retrieving the information in the future.
		Guse further discloses the following:
a.	receiving, from an insurer system associated with an insurer, an indication that the insurance policy has been issued. (See Figs. 2-3 and paragraphs [0019]-[0020].)
insurance-policy information associated with the insurance policy. (See Fig. 4 and paragraph [0021].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stading, Balinsky, YEAP, and Mesdaq, to incorporate with the teachings of Guse, and to provide an option for acquiring and issuing an insurance for the trade secret, so that the system can issue an insurance to the trade secret electronically.

Claim 6:
Stading in view of Balinsky, YEAP, and Mesdaq discloses the limitations shown above.
Stading discloses registering a digital property, receiving inputs via a user interface. (See Fig. 1; paragraph [0045]; Fig. 9; and paragraphs [0113]-[0119].)
Balinsky discloses providing the information associated with registration in the confirmation. (See paragraphs [0026]-[0028]; Fig. 3; and paragraphs [0037]-[0041].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stading, to incorporate with the teachings of Balinsky, and to provide the registration confirmation to the user on the user interface, so that the user can register digital property and obtain the registration data from the confirmation to ensure that the 
None of Stading, Balinsky, YEAP, and Mesdaq explicitly discloses the following:
Causing, on the device, display of a second option to acquire an insurance policy associated with the digital property;
receiving fifth input data requesting to acquire the insurance policy; 
 causing, based at least in part on receiving the fifth input data, display of an input field configured to receive textual input in response to a request for information;
receiving sixth input data representing the textual input to the input field;
receiving, from an insurer system associated with an insurer, an indication that the insurance policy has been issued; and
causing display of insurance-policy information associated with the insurance policy.
		However, Guse discloses the following:
a.	causing […] a second option to acquire an insurance policy associated with the intellectual property; receiving fifth input data requesting to acquire the insurance policy. (See Figs. 2-3 and paragraphs [0019]-[0020].)
b.	causing, based at least in part on receiving the fifth input data, […] an input field configured to receive input in response to a request for information; receiving sixth input data representing the input to the input field. (See Figs. 2-3 and paragraphs [0019]-[0020].)
receiving, from an insurer system associated with an insurer, an indication that the insurance policy has been issued. (See Figs. 2-3 and paragraphs [0019]-[0020].)
d.	insurance-policy information associated with the insurance policy. (See Fig. 4 and paragraph [0021].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stading, Balinsky, YEAP, and Mesdaq, to incorporate with the teachings of Guse, and to provide an option for acquiring and issuing an insurance for the digital property, so that the system can issue an insurance to the digital property electronically.

Claim 14:
Stading in view of Balinsky, YEAP, and Mesdaq discloses the limitations shown above.
Stading discloses registering a digital property, receiving inputs via a user interface. (See Fig. 1; paragraph [0045]; Fig. 9; and paragraphs [0113]-[0119].)
Balinsky discloses providing the information associated with registration in the confirmation. (See paragraphs [0026]-[0028]; Fig. 3; and paragraphs [0037]-[0041].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stading, to incorporate with the teachings of Balinsky, and to provide the registration 
None of Stading, Balinsky, YEAP, and Mesdaq explicitly discloses the following:
causing, via the device, display of an option to acquire an insurance policy associated with the digital property;
receiving fifth input data requesting to acquire the insurance policy; 
causing, based at least in part on receiving the fifth input data, display of an input field configured to receive textual input in response to a request for information;
receiving sixth input data representing the textual input to the input field;
receiving, from an insurer system associated with an insurer, an indication that the insurance policy has been issued; and
causing display of insurance-policy information associated with the insurance policy.
		However, Guse discloses the following:
a.	causing […] an option to acquire an insurance policy associated with the intellectual property; receiving fifth input data requesting to acquire the insurance policy. (See Figs. 2-3 and paragraphs [0019]-[0020].)
b.	causing, based at least in part on receiving the fifth input data, […] an input field configured to receive input in response to a request for information; receiving sixth input data representing the input to the input field. (See Figs. 2-3 and paragraphs [0019]-[0020].)
c.	receiving, from an insurer system associated with an insurer, an indication that the insurance policy has been issued. (See Figs. 2-3 and paragraphs [0019]-[0020].)
d.	insurance-policy information associated with the insurance policy. (See Fig. 4 and paragraph [0021].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stading, Balinsky, YEAP, and Mesdaq, to incorporate with the teachings of Guse, and to provide an option for acquiring and issuing an insurance for the digital property, so that the system can issue an insurance to the digital property electronically.

Claims 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Stading et al. (US 20170365021 A1) in view of Balinsky et al. (US 20200186354 A1), and further in view of YEAP et al (US 20190280856 A1), Mesdaq et al. (US 20150096023 A1), and Annunziata et al. (US 10762114 B1).
Claim 4:
Stading in view of Balinsky, YEAP, and Mesdaq discloses the limitations shown above.
Stading discloses causing display, via the user interface, of input fields associated with the document, the input fields including at least one of a document-name field, a document-description field, or a tag field. (See Fig. 9 and paragraphs [0113]-[0119].)
None of Stading, Balinsky, YEAP, and Mesdaq explicitly discloses causing display, via the user interface of the device, of a second option to auto-populate at least one of the input fields; receiving, via the user interface, third input indicating a third request to auto-populate the at least one of the input fields; and causing, based at least in part on the third input, display of text in the at least one of the input fields.
However, Annunziata discloses causing display, via the user interface of the device, of a second option to auto-populate at least one of the input fields; receiving, via the user interface, third input indicating a third request to auto-populate the at least one of the input fields; and causing, based at least in part on the third input, display of text in the at least one of the input fields. (See Fig. 19B and col. 22, lines 53-61.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combination of Stading, Balinsky, YEAP, and Mesdaq, to incorporate with the teachings of Annunziata, and to integrate the auto-populating option into the user interface, so that the system can fill each of the input fields with the value identified.

Claim 7:
Stading in view of Balinsky, YEAP, and Mesdaq discloses the limitations shown above.
 causing display, via the user interface, of input fields associated with the document. (See Fig. 9 and paragraphs [0113]-[0119].)
None of Stading, Balinsky, YEAP, and Mesdaq explicitly discloses causing display, on the device, of a second option to determine a value for an input field associated with the document; receiving, via the user interface, third input data requesting to determine the value; and causing, based at least in part on the third input data, display of text in the input field.
However, Annunziata discloses causing display, on the device, of a second option to determine a value for an input field associated with the document; receiving, via the user interface, third input data requesting to determine the value; and causing, based at least in part on the third input data, display of text in the input field. (See Fig. 19B and col. 22, lines 53-61.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stading, Balinsky, YEAP, and Mesdaq, to incorporate with the teachings of Annunziata, and to integrate the auto-populating option into the user interface, so that the user can have the option to fill each of the input fields with the value identified.

Claim 8:
Stading in view of Balinsky, YEAP, Mesdaq, and Annunziata discloses the limitations shown above.
causing display, via the user interface, of input fields, such as manipulated text (i.e., Title), associated with the document. (See Fig. 9 and paragraphs [0113]-[0119].)
Annunziata discloses causing display, with respect to the input field, of manipulated text based at least in part on the fourth input data; causing display, via the user interface, of a request to confirm the manipulated text as displayed in the input field; receiving, via the user interface, fifth input data indicating user input has been received that confirm the manipulated text. (See Fig. 19B and col. 22, lines 53-61.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stading, Balinsky, YEAP, and Mesdaq, to incorporate with the teachings of Annunziata, and to integrate into the user interface the auto-populating function with the confirming option, so that the user can have the option to fill the input field with the value identified, to edit if necessary and to confirm.

Claims 9, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stading et al. (US 20170365021 A1) in view of Balinsky et al. (US 20200186354 A1), and further in view of YEAP et al (US 20190280856 A1), Mesdaq et al. (US 20150096023 A1), and GRAHAM (US 20140164262 A1).
Claims 9 and 15:
Stading in view of Balinsky, YEAP, and Mesdaq discloses the limitations shown above.

However, GRAHAM discloses causing display, on a device, of a second option to associate a third document with the digital property, the third document indicating information associated with a value of the digital property; receiving third (second) input data identifying the third document; and causing display of text indicating the value based at least in part on the third document. (See Figs. 9-10; paragraphs [0160]-[0163]; Figs. 14-15; and paragraphs [0209]-[0210].) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination  of Stading, Balinsky, YEAP, and Mesdaq, and to display an option to identify a document associated with the value of the digital property and display the values, so that a collection component is utilized to receive intangible asset information from users or websites to estimate the value of the intangible asset.

Claim 21:
Stading in view of Balinsky, YEAP, and Mesdaq discloses the limitations shown above.
storing the information associated with the digital property registration in a blockchain and providing the block value stored on a blockchain. (See paragraphs [0016]-[0021]; paragraphs [0026]-[0028]; Fig. 3; and paragraphs [0037]-[0041].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stading, to incorporate with the teachings of Balinsky, and to integrate blockchain into the registration and provide the registration confirmation to the user on the user interface, so that the user can register digital property and obtain the registration data from the confirmation to ensure that the registration process be completed properly, in addition to retrieving the information in the future.
None of Stading, Balinsky, YEAP, and Mesdaq explicitly discloses causing display, via the user interface, of a second option to associate an informational document with the trade secret, the informational document indicating information associated with a value of the trade secret; receiving, utilizing the user interface, third input identifying the informational document; causing display, via the user interface, of the value determined by the registry system based at least in part on the informational document; and wherein the record indicates, in addition to the first block value, a second block value associated with a [database] where the informational document has been registered.
	However, GRAHAM further discloses causing display, via the user interface, of a second option to associate an informational document with the trade secret, the informational document indicating information associated with a value of the trade secret; receiving, utilizing the user interface, third input identifying the informational document; causing display, via the user interface, of the value determined by the registry system based at least in part on the informational document; and wherein the record indicates, in addition to the first block value, a second block value associated with a [database] where the informational document has been registered. (See paragraph [0026]; paragraphs [0072]-[0073]; Figs. 9-10; paragraphs [0160]-[0163]; Figs. 14-15; and paragraphs [0209]-[0210].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stading, Balinsky, YEAP, and Mesdaq, to incorporate with the teachings of GRAHAM, and to display an option to identify a document associated with the value of the digital property and display the value, so that a collection component is utilized to receive intangible asset information from users or websites to estimate the value of the intangible asset.
	Claim 21 recites “wherein the record indicates, in addition to the first block value, a second block value associated with a second block of the blockchain where the informational document has been registered.” This describes characteristics of the record, while the particular characteristics are not processed or used to carry out any positively recited steps or functions. Therefore, this claim recites nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been .

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stading et al. (US 20170365021 A1) in view of Balinsky et al. (US 20200186354 A1), and further in view of YEAP et al (US 20190280856 A1), Mesdaq et al. (US 20150096023 A1), and Zhang (US 9449080 B1).
Claims 10 and 16:
Stading in view of Balinsky, YEAP, and Mesdaq discloses the limitations shown above.
None of Stading, Balinsky, YEAP, and Mesdaq explicitly discloses determining a characteristic of the document; determining, based at least in part of the characteristic, a trade-secret type associated with the document.
However, Zhang discloses determining a characteristic of the document; determining, based at least in part of the characteristic, topic/subject associated with the document. (See Fig. 46; Fig. 54; and col. 56, line 61 – col. 57, line 31.)
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stading et al. (US 20170365021 A1) in view of Balinsky et al. (US 20200186354 A1), and further in view of YEAP et al (US 20190280856 A1), Mesdaq et al. (US 20150096023 A1), GRAHAM (US 20140164262 A1), and Watanabe (US 20150248391 A1).
Claim 11:
Stading in view of Balinsky, YEAP, and Mesdaq discloses the limitations shown above.
Stading discloses causing display, via the user interface, of a trade-secret repository screen including: a first identification of the first document. (See Fig. 9.)
Balinsky discloses storing records associated with a user identifier. (See paragraph [0022].)
None of Stading, Balinsky, YEAP, and Mesdaq explicitly discloses causing display, via the user interface, of a trade-secret repository screen including: a second identifier of a third document associated with the entity identifier; a 
GRAHAM further discloses causing display, via the user interface, of a trade-secret repository screen including: a second identification of the second document associated with the entity; a search field configured to receive input to search records in the digital property registry associated with the entity; receiving third input data indicating text as entered into the search field; and causing display, via the user interface, of one or more of the records based at least in port on the text as entered into the search field. (See Figs. 18-20 and paragraphs [0216]-[0228].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stading, Balinsky, YEAP, and Mesdaq, to incorporate with the teachings of GRAHAM, and to allow a user to search information associated with an entity, so that the user can organize the results according to whether the intangible assets are simple or more complex and the user interface gives the option for the user to search or link to other areas of the database.
The combination of Stading, Balinsky, YEAP, Mesdaq, and GRAHAM explicitly discloses displaying an identifier of a document and records associated with an entity identifier.
displaying an identifier of a document and records associated with an entity identifier. (See paragraphs [0102]-[0103].)
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stading, Balinsky, YEAP, Mesdaq, and GRAHAM, to incorporate with the teachings of Watanabe, and to display identifiers of the document associated with an entity identifier, so that the user can view a list of document identifiers and select one of the document identifiers for further processing.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Stading et al. (US 20170365021 A1) in view of Balinsky et al. (US 20200186354 A1), and further in view of YEAP et al (US 20190280856 A1), Mesdaq et al. (US 20150096023 A1), and SPANGENBERG et al. (US 20200250778 A1).
Claim 19:
Stading in view of Balinsky, YEAP, and Mesdaq discloses the limitations shown above.
Stading discloses registering a trade secret, receiving inputs via a user interface. (See Fig. 1; paragraphs [0033]-[0038]; paragraph [0045]; Fig. 9; and paragraphs [0113]-[0119].)
None of Stading, Balinsky, YEAP, and Mesdaq explicitly discloses causing display, via the user interface, of insurance-policy information associated with an insurance policy issued for the trade secret, the insurance-policy information including a payout value associated with an amount of money to be paid to an 
However, SPANGENBERG discloses causing present of insurance-policy information associated with an insurance policy issued for the digital property, the insurance-policy information including a payout value associated with an amount of money to be paid to an entity associated with the digital property upon the occurrence of an event; receiving compliance data indicating that the entity has not complied with a condition of the insurance policy; and causing present of updated insurance-policy information including an updated payout value, the updated payout value being less than the payout value. (See Fig. 2 and paragraphs [0057]-[0061].)
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stading, Balinsky, YEAP, and Mesdaq, to incorporate with the teachings of SPANGENBERG, and to present the insurance information and updated policy information, including policy payout, so that the insurance can provide the up-to-date policy information to the entity.

Conclusion
The prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure.
Pogodin et al. (US 20050228684 A1) disclose a system for management of intellectual property.
Hunt et al. (US 20170286544 A1) disclose a system for comparing the hash signature to that of a reference page to determine similarity of website DOM object content.

The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). The applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D./Examiner, Art Unit 3685  
                                     /NEHA PATEL/                                     Supervisory Patent Examiner, Art Unit 3685